    Case: 1:19-cv-02607 Document #: 36 Filed: 06/11/19 Page 1 of 3 PageID #:144




                      UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS (CHICAGO)
______________________________________________________________________________

MICHAEL F. BECKETT,                                          CASE NO. 1:19-cv-02607
           Plaintiff,
     v.                                                      Judge Harry D. Leinenweber

ALLY FINANCIAL INC.; THE STUDENT
LOAN CORPORATION; WELLS FARGO
HOME MORTGAGE, INC.; EQUIFAX
INFORMATION SERVICES, LLC and
TRANSUNION LLC;
            Defendants.
______________________________________________________________________________

   JOINT CERTIFICATION TO DEFER MANDATORY DISCOVERY RESPONSES
______________________________________________________________________________

       Comes now Plaintiff Michael Beckett, by counsel, and Defendant Trans Union, LLC

(“Trans Union”), by counsel, and state that pursuant to Section A4 of the Amended Standing Order

Regarding Mandatory Initial Discovery Pilot Project, Plaintiff and Trans Union agree to defer their

Mandatory Initial Discovery responses for a period of 30 days and, in support, certify that they are

currently seeking to settle the case and have a good-faith belief that it can be resolved within 30

days of the due date for their respective responses.

                                              Respectfully submitted,


                                              /s/ Scott E. Brady
                                              Andrew M. Lehmann, Esq. (IN #31151-06)
                                              Scott E. Brady, Esq. (IN #30534-49)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Ph: 317-363-2400 Fax: 317-363-2257
                                              E-Mail: alehmann@schuckitlaw.com
                                              E-Mail: sbrady@schuckitlaw.com

                                              Counsel for Defendant Trans Union, LLC




                                             Page 1 of 3
Case: 1:19-cv-02607 Document #: 36 Filed: 06/11/19 Page 2 of 3 PageID #:144




                                  Michael J. Sreenan, Esq. (IL ARDC #6194288)
                                  Michael J. Sreenan, P.C.
                                  1341 West Fullerton Avenue, No. 175
                                  Chicago, IL 60614
                                  Ph: (773) 549-8700 Fax: (773) 304-1999
                                  E-Mail: msreenan@sreenanpc.com

                                  Local Counsel for Defendant Trans Union, LLC



                                  /s/ Mohammed O. Badwan (with consent)
                                  Mohammed O. Badwan, Esq.
                                  Joseph S. Davidson, Esq.
                                  Sulaiman Law Group, Ltd.
                                  2500 South Highland Ave., Suite 200
                                  Lombard, IL 60148
                                  Ph: (630) 575-8181
                                  E-Mail: mbadwan@sulaimanlaw.com

                                  Counsel for Plaintiff Michael F. Beckett




                                 Page 2 of 3
     Case: 1:19-cv-02607 Document #: 36 Filed: 06/11/19 Page 3 of 3 PageID #:144




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 11th day of June, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Mohammed O. Badwan, Esq.                          Joseph S. Davidson, Esq.
 mbadwan@sulaimanlaw.com                           jdavidson@sulaimanlaw.com
 Ethan G. Ostroff, Esq.                            Punit K. Marwaha, Esq.
 Ethan.ostroff@troutmansanders.com                 Punit.marwaha@troutmansanders.com
 Tameika L. Montgomery, Esq.                       Misty L. Peterson, Esq.
 tmontgomery@kslaw.com                             mpeterson@kslaw.com
 Mary K. Curry, Esq.                               Rodney L. Lewis, Esq.
 mkcurry@polsinelli.com                            rodneylewis@polsinelli.com
 Jerel Dawson, Esq.                                Kristin Steinkamp, Esq.
 jdawson@mayerbrown.com                            ksteinkamp@mayerbrown.com
 Michael Bornhorst, Esq.                           Lucia Nale, Esq.
 mbornhorst@mayerbrown.com                         lnale@mayerbrown.com
 Trisha M. Rich, Esq.
 Trisha.rich@hklaw.com

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 11th day of June, 2019

properly addressed as follows:

 None.


                                              /s/ Scott E. Brady
                                              Andrew M. Lehmann, Esq. (IN #31151-06)
                                              Scott E. Brady, Esq. (IN #30534-49)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Ph: 317-363-2400 Fax: 317-363-2257
                                              E-Mail: alehmann@schuckitlaw.com
                                              E-Mail: sbrady@schuckitlaw.com

                                              Counsel for Defendant Trans Union, LLC



                                             Page 3 of 3
